833 F.2d 1024
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Hugh PENDERGRASS, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 87-3342.
United States Court of Appeals, Federal Circuit.
Oct. 27, 1987.

Before FRIEDMAN, EDWARD S. SMITH, and MAYER, Circuit Judges.
PER CURIAM.


1
The initial decision of the Merit Systems Protection Board (board), which decision became final on February 17, 1987, docket No. DE08318610504, sustained the determination by the Office of Personnel Management to withhold a portion of Hugh Pendergrass' retirement annuity, which withheld portion was transferred to his former wife.  On the basis of the administrative judge's opinion, dated January 13, 1987, the board's decision is affirmed.